DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by McConnell U.S. Patent No. 6366250.

Regarding claim 1, McConnell in figures 4-6 discloses a wearable antenna device comprising an antenna part (antennas 60, 62, 64) attached to a part of a garment including a body accommodation part (wrist bands/straps 30 in Fig. 1-6) configured to accommodate a part of a body (wrist), and a functional element (shield elements 80, 83, 85-87) arranged in a position of the garment (strap portion 34) in such a way that at least a part of the functional element (80, 83, 85-87) is opposed to the antenna part (60, 62, 64) with the body accommodation part (30) interposed therebetween, wherein the functional element (80, 83, 85-87) is an element configured to perform at least one of reflection, shielding, and absorption of radio waves (3:54 – 4:11).

Regarding claim 2, McConnell in figures 4-6 discloses a wearable antenna device wherein one of the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) is arranged on a front surface side of the garment (34) and the other one of the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) is arranged on a back surface side of the garment (34).

Regarding claim 3, McConnell in figure 2 discloses a wearable antenna device wherein the antenna part (62/64) and the functional element (82/84) are arranged on an inner side, which is a side of the garment (30/34) that is close to the body.

Regarding claim 4, McConnell in figures 2-6 discloses a wearable antenna device wherein the antenna part (62/64) and the functional element (82/84) are arranged in such a way that they closely contact the body accommodated in the body accommodation part (30/34).

Regarding claim 5, McConnell in figures 2-6 discloses a wearable antenna device wherein the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) each include at least one of a conductive thread, cloth, ink, and film, and have flexibility. (See McConnell 3:42-4:11)

Regarding claim 6, McConnell in figures 2-6 discloses a wearable antenna device comprising an attachment/detachment mechanism (clasp device 40) for a garment (30/34) configured to attach one or both of the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) to the garment (30), wherein the attachment/detachment mechanism for the garment includes at least one of a surface fastener, a fastener, a button, and a snap button. (See 4:31-49)

Regarding claims 8 and 9, McConnell discloses a wearable antenna device wherein the functional element (80, 83, and/or 85-87) reduces intensity of radio waves (Abstract: Shield the antenna from external effects) incident on the antenna part (60, 62, and/or 64) through the functional element (80, 83, and/or 85-87); and


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell, as applied to claim 1 above, and further in view of Fratti (U.S. Patent Application Pub. No. 2013/0099956).

Regarding claim 7, McConnell does not explicitly discloses a wearable antenna device wherein a radio wave absorber is provided in the functional element.
However, in the same field of endeavor, Fratti in figures 1-4 and Para. 11 teaches a wearable device wherein a radio wave absorber is provided in the functional element (dual-layer structure 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of McConnell and Fratti to form the claimed invention in order to reduce 

Response to Arguments
Applicant added new claims 8-9 and amended claims 1 and 7. No new matter was introduced. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845